*582Respondent’s determination that petitioner failed to apply to open her default within a reasonable time, give a reasonable excuse for missing her hearing, and set forth a meritorious defense to the charges against her, has a rational basis (see Matter of Daniels v Popolizio, 171 AD2d 596, 597 [1991]). Contrary to petitioner’s contention, in order to vacate her default, she was required to demonstrate a meritorious defense and a reasonable excuse, which she failed to do (see id.; Matter of Barnhill v New York City Hous. Auth., 280 AD2d 339 [2001]).
The court had no basis for treating petitioner’s motion to vacate the court’s 2010 orders pursuant to CPLR 5015 as having been made under CPLR 317; the latter statute applies to judicial proceedings, not proceedings before an agency.
Petitioner’s remaining contentions are either unpreserved or without merit. Concur — Tom, J.E, Sweeny, DeGrasse, AbdusSalaam and Manzanet-Daniels, JJ. [Prior Case History: 29 Misc 3d 1222(A), 2010 NY Slip Op 51944(C).]